Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a selection section”, “a conversion section”, and “a presentation section” as recited in claims 1 and 8 (with support found in [0035] of the specification).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicants do not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), Applicants may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0138922 (“Hirose”) in view of Non-Patent Literature “Java Interface to Human Anatomy Knowledge” (“NPL”).
Regarding claim 1, HIROSE teaches a conversion apparatus ([0003] discussing “a medical information system … which manage information for a report, etc. on an examination” (see also [0053] / FIG. 4), with the added benefit of translating/replacing/converting a technical medical term to something more accessible, e.g. something “simpler” or akin to an explanation (FIG. 5 S505-506, FIG. 14B S1406-S1411, FIG. 15A S1502-S1507, and FIG. 15B S1509-1514 )) comprising:
a selection section that selects a category of a term used for a report of a medical image (where the selection of “word explanation”, “simpler display” term or “more technical display” term selections for a selected term, e.g. as described in [0107] for example via a pop-up menu in relation to the selected item, essentially correspond to categories of “document level” (see [0113]-[0114] for example) that are reflective of an audience’s technical medical literacy); and a conversion section that converts an input term of the report to the term of the category selected by the selection section, with reference to association information in which terms of a plurality of types of the categories are associated with each other (as discussed above, technical medical terms used in “a report” per [0003] are subject to audience-appropriate translation, i.e. “conversion” as recited, in the above-described manner, where the arrived-at converted/translated-to term is a term belonging to the category of “document level” per [0113]-[0114] as specified by the user, and further where the arrived-at variants/synonyms appropriate for the relevant “document level” “are preregistered to the database of the server” per [0111] and therefore are associated with each other in the database for example).
Based on the mappings provided above, and the Examiner’s mapping of a “document level” as taught by the reference to be a “category” as recited, the Examiner believes that HIROSE alone is feasibly sufficient to teach each and every limitation of independent claim 1 as discussed here.  That is to say, for a given concept, many such synonyms/variants exist as a function of different document levels, where each document level can be considered a category.
However, to the extent that Hirose’s “document level” is not sufficiently akin to a “category” as recited, the Examiner relies upon the NPL to teach what Hirose may otherwise lack.  For example, see page 388 and specifically Figure 4 where “Body Region” and “Body System” control fields are feasibly receiving a user’s categorical input to seed a search (e.g., for “abdomen” concepts, as the Figure specifically shows), and where the user can then select a retrieved search result (e.g., “celiac trunk”) once the search has run, such that the user can opt to find “synonyms” for the selected search result term/concept.  The benefit of this is further explained in the second column of page 389 (e.g., paragraph starting “The problem of granularity …”), where the scenario of clinicians needing to translate technical/medical concepts/representations so that a layperson, e.g. a patient’s family, can appropriately grasp/understand the substance of say a medical/health report/document.  In the Examiner’s view, this is a clear teaching of concept/terminology translation that is premised on the user’s selection of a region/system category and knowledge level category for example.
Hirose and the NPL both relate to the same problem area of making technical medical terminology accessible to audiences/viewers that are more akin to a layperson level of understanding.  Hence, they are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the NPL’s capability of region/system-seeded term search and translation into Hirose’s comparable framework, with a reasonable expectation of success, for purposes of providing clinicians with a more granular level of concept search and translation than Hirose may otherwise provide.

Regarding claim 4, Hirose in view of the NPL teaches the conversion apparatus according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein an organ that is a target of the report is a brain, and wherein the plurality of types of the categories include a vascular territory and an anatomical region (Hirose generally teaching medical examination and reporting framework, that permits specification of and translation for medical terminology that encompasses anatomy, procedures, diagnosis, etc., see e.g. FIGs. 4 and 19 and also [0055], [0082], and [0152] (where it is clear that the framework is applicable, without clear limitation, to various/all anatomical features and systems found in the human body for example); and further the NPL teaching a comparable broad and inclusive framework as pertaining to various anatomical features and systems, and specifically teaches the feasible selection by a user of “body system” and/or “body region” via the GUI provided in cited-to Figure 4 of page 388, where the contemplated breadth of body system and region is akin to the breadth/scope provided by UMLS, Metathesaurus, SNOMED, and the like as discussed in page 384’s second column, and accordingly the Examiner respectfully submits that the selection aspects and breadth/scope of anatomy aspects per Hirose and particularly the NPL teach / make obvious a user’s selection of a brain and vascular anatomies, e.g. via a GUI and/or selection aspect as generally taught by Hirose but particularly the NPL’s Figure 4 for example which features input fields for “body region” and “body system” as mentioned, and that feasibly any anatomy that can be encoded via UMLS, Metathesaurus, and/or SNOMED or an equivalent (e.g., brain, vascular, etc.) can be populated into the Figure 4 input fields and thereby be selected by the user and applied for search and translation aspects as discussed therein).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Hirose in view of the NPL teaches the conversion apparatus according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein an organ that is a target of the report is a brain, and wherein the plurality of types of the categories include a plurality of types of anatomical regions (Hirose generally teaching medical examination and reporting framework, that permits specification of and translation for medical terminology that encompasses anatomy, procedures, diagnosis, etc., see e.g. FIGs. 4 and 19 and also [0055], [0082], and [0152] (where it is clear that the framework is applicable, without clear limitation, to various/all anatomical features and systems found in the human body for example); and further the NPL teaching a comparable broad and inclusive framework as pertaining to various anatomical features and systems, and specifically teaches the feasible selection by a user of “body system” and/or “body region” via the GUI provided in cited-to Figure 4 of page 388, where the contemplated breadth of body system and region is akin to the breadth/scope provided by UMLS, Metathesaurus, SNOMED, and the like as discussed in page 384’s second column, and accordingly the Examiner respectfully submits that the selection aspects and breadth/scope of anatomy aspects per Hirose and particularly the NPL teach / make obvious a user’s selection of a brain and vascular anatomies, e.g. via a GUI and/or selection aspect as generally taught by Hirose but particularly the NPL’s Figure 4 for example which features input fields for “body region” and “body system” as mentioned, and that feasibly any anatomy that can be encoded via UMLS, Metathesaurus, and/or SNOMED or an equivalent (e.g., brain, other organs/systems, etc.) can be populated into the Figure 4 input fields and thereby be selected by the user and applied for search and translation aspects as discussed therein).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Hirose in view of the NPL teaches the conversion apparatus according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein an organ that is a target of the report is a lung, and wherein the plurality of types of the categories include two or more of an anatomical region, a muscular region, a bone region, a respiratory region, and a vascular territory (Hirose generally teaching medical examination and reporting framework, that permits specification of and translation for medical terminology that encompasses anatomy, procedures, diagnosis, etc., see e.g. FIGs. 4 and 19 and also [0055], [0082], and [0152] (where it is clear that the framework is applicable, without clear limitation, to various/all anatomical features and systems found in the human body for example); and further the NPL teaching a comparable broad and inclusive framework as pertaining to various anatomical features and systems, and specifically teaches the feasible selection by a user of “body system” and/or “body region” via the GUI provided in cited-to Figure 4 of page 388, where the contemplated breadth of body system and region is akin to the breadth/scope provided by UMLS, Metathesaurus, SNOMED, and the like as discussed in page 384’s second column, and accordingly the Examiner respectfully submits that the selection aspects and breadth/scope of anatomy aspects per Hirose and particularly the NPL teach / make obvious a user’s selection of a brain and vascular anatomies, e.g. via a GUI and/or selection aspect as generally taught by Hirose but particularly the NPL’s Figure 4 for example which features input fields for “body region” and “body system” as mentioned, and that feasibly any anatomy that can be encoded via UMLS, Metathesaurus, and/or SNOMED or an equivalent (e.g., lung, vascular, muscular, bone, respiratory, other organ/system, etc.) can be populated into the Figure 4 input fields and thereby be selected by the user and applied for search and translation aspects as discussed therein).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Hirose in view of the NPL teaches the conversion apparatus according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein an organ that is a target of the report is a lung, and wherein the plurality of types of the categories include a plurality of types of anatomical regions (Hirose generally teaching medical examination and reporting framework, that permits specification of and translation for medical terminology that encompasses anatomy, procedures, diagnosis, etc., see e.g. FIGs. 4 and 19 and also [0055], [0082], and [0152] (where it is clear that the framework is applicable, without clear limitation, to various/all anatomical features and systems found in the human body for example); and further the NPL teaching a comparable broad and inclusive framework as pertaining to various anatomical features and systems, and specifically teaches the feasible selection by a user of “body system” and/or “body region” via the GUI provided in cited-to Figure 4 of page 388, where the contemplated breadth of body system and region is akin to the breadth/scope provided by UMLS, Metathesaurus, SNOMED, and the like as discussed in page 384’s second column, and accordingly the Examiner respectfully submits that the selection aspects and breadth/scope of anatomy aspects per Hirose and particularly the NPL teach / make obvious a user’s selection of a brain and vascular anatomies, e.g. via a GUI and/or selection aspect as generally taught by Hirose but particularly the NPL’s Figure 4 for example which features input fields for “body region” and “body system” as mentioned, and that feasibly any anatomy that can be encoded via UMLS, Metathesaurus, and/or SNOMED or an equivalent (e.g., lung, other organ/system, etc.) can be populated into the Figure 4 input fields and thereby be selected by the user and applied for search and translation aspects as discussed therein).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  Additionally, the claim recites a non-transitory storage medium storing a program … which is further taught per Hirose’s [0040] (listing the types of host devices, all of which would be understood by one of ordinary skill in the art to feature processor and memory elements to function as described) and [0051] (specifically “internal memory”) 


8.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of the NPL and further in view of U.S. Patent Application Publication No. 2016/0364862 (“Reicher”).
Regarding claim 2, Hirose in view of the NPL teaches the conversion apparatus according to claim 1, as discussed above.  The aforementioned references teach a display controller that performs a control for displaying a region of standard human body data corresponding to the term acquired through the conversion in the conversion section on a display device … (Hirose’s terminals/host devices feature a display aspect, see e.g. FIG. 3 elements 24 and 26 for example, which feasibly are used to render the GUI of FIG. 4 which specifically shows medical/anatomical images per elements 43a-43c in correspondence with other information/selections provided in the accompanying panes/fields found on the same screen/GUI, e.g. involving the same subject matter that is also subject to the translation/synonym elements taught per Hirose but also the NPL).  
Arguably, if the pertinent human body image data is displayed, e.g. per Hirose’s FIG. 4, then it can be said to be visible and hence “… to be visually recognizable” as further recited.  However, to the extent that mere display of image data as mentioned per Hirose is not sufficient, the Examiner further relies upon REICHER to teach what Hirose and NPL may otherwise lack, see e.g. Reicher’s [0082] teaching automatic “marking” or the like of medical images in correspondence with clinical notes to draw attention to the pertinent items of interest.
Like Hirose and the NPL, Reicher teaches a medical image framework that helps in examination, diagnosis, and the like.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Reicher’s marking aspect with Hirose and/or the NPL’s comparable framework with a reasonable expectation of success, e.g. to improve the usability and intra-person communication aspects of the work done in hospitals, clinics and the like across multiple departments and/or personnel.

Regarding claim 3, Hirose in view of the NPL teaches the conversion apparatus according to claim 1, as discussed above.  The aforementioned references teach a display controller that performs a control for displaying a region on an image that is a target of the report corresponding to the term acquired through the conversion in the conversion section on a display device … (Hirose’s terminals/host devices feature a display aspect, see e.g. FIG. 3 elements 24 and 26 for example, which feasibly are used to render the GUI of FIG. 4 which specifically shows medical/anatomical images per elements 43a-43c in correspondence with other information/selections provided in the accompanying panes/fields found on the same screen/GUI, e.g. involving the same subject matter that is also subject to the translation/synonym elements taught per Hirose but also the NPL).  
Arguably, if the pertinent human body image data is displayed, e.g. per Hirose’s FIG. 4, then it can be said to be visible and hence “… to be visually recognizable” as further recited.  However, to the extent that mere display of image data as mentioned per Hirose is not sufficient, the Examiner further relies upon REICHER to teach what Hirose and NPL may otherwise lack, see e.g. Reicher’s [0082] teaching automatic “marking” or the like of medical images in correspondence with clinical notes to draw attention to the pertinent items of interest.
Like Hirose and the NPL, Reicher teaches a medical image framework that helps in examination, diagnosis, and the like.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Reicher’s marking aspect with Hirose and/or the NPL’s comparable framework with a reasonable expectation of success, e.g. to improve the usability and intra-person communication aspects of the work done in hospitals, clinics and the like across multiple departments and/or personnel.


9.	Claim 8 is rejected under 35 U.S.C. 103) as being unpatentable over Hirose in view of the NPL and further in view of U.S. Patent Application Publication No. 2018/0055483 (“Hunter”).
Regarding claim 8, Hirose in view of the NPL teaches the conversion apparatus according to claim 1, as discussed above.  The aforementioned references teach a presentation section that presents a candidate of the category suitable for … the medical image (Hirose’s terminals/host devices feature controller and display aspects, see e.g. FIG. 3 elements 22 and 24 and 26 for example, which feasibly are used to provide the GUI of FIG. 4 which specifically allows users to select categorical inputs that drive conversion processes/results, and NPL teaches something comparable as discussed above in relation to claim 1 and particularly where user can make selections per “body region” and “body system”, which intuitively would correspond with the subject of the associated medical report/document/image).
Hirose teaches applicability to a variety of medical image types, e.g. per [0036] and [0152] discussing “ultrasonic examination”, “CT”, “MRI”, etc.  Hence, Hirose alone clearly contemplates applicability of its teachings to a variety of types of medical images, e.g. as further recited “a presentation section that presents a candidate of the category suitable for a type of the medical image.”  Intuitively, one of ordinary skill in the art would understand then that selections made per Hirose, or Hirose in view of the NPL even for example, could feasibly be provided in accordance with the underlying medical data / imaging data, e.g. CT, MRI, CAT, x-ray, etc.  In which case, Hirose in view of the NPL alone would teach the claim as a whole and including the further recitation regarding “a type of the medical image” as discussed here.  However, to the extent that Hirose and the NPL do not fairly teach this further limiting feature, the Examiner further relies upon HUNTER to teach what Hirose and the NPL may otherwise lack, see e.g. Hunter’s [0034] teaching a comparable medical imaging framework where menu items are provided and “… may vary depending on the type of the scan selected …” 
Like Hirose and the NPL, Hunter teaches a medical image framework that helps in examination, diagnosis, and the like.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hunter’s type-based menu with Hirose and/or the NPL’s comparable framework with a reasonable expectation of success, e.g. to improve the usability of the GUI by providing only relevant options to the user for the operative and underlying medical image.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2016/0117445 Venkat
US 2013/0046529 Grain
US 10909176 Naeymi-Rad
US 2005/0154708 Sun
US 10628553 Murrish
Non-Patent Literature “Kaiser Permanente Opens Access to CMT to Support HHS Health IT Goals: Frequently Asked Questions”
Non-Patent Literature “Making Texts in Electronic Health Records Comprehensible to Consumers: A Prototype Translator”
Non-Patent Literature “Mapping Systematized Nomenclature of Medicine-Clinical Terms to International Classification of Diseases …”
Non-Patent Literature “UMLS Quick Start Guide”
Non-Patent Literature “Getting Started with MedDRA”
Non-Patent Literature “Interface Terminologies: Facilitating Direct Entry of Clinical Data into Electronic Health Record Systems”
Non-Patent Literature “Using a Medical Data Dictionary to Comply with Vocabulary Standards and Exchange Clinical Data”
Non-Patent Literature “Formalizing MedDRA to Support Semantic Reasoning on Adverse Drug Reaction Terms”
Non-Patent Literature “Integration of Systems | Biology for Majors II”
Non-Patent Literature “Browsers | MedDRA”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174